DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-62, 64, 69-73, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Jagt (9227098) in view of Klein (4402364).
	Regarding claims 60, 61, 73, 80, Van Der Jagt discloses a fire extinguishing composition that produces an aerosol when burned to extinguish a fire.  The composition is prepared by mixing an oxidant, a fuel, and a phenol-formaldehyde resin (abstract).  The components can be solid form and mixed together or wet mixed (col. 3, lines 25-30).  The fuel can be guanidine salts from 10-22 % of size 40-80 micron (col. 4, lines 10-28).  The oxidant is potassium nitrate from 65-75 % of size 50-150 micron (col. 3, lines 35-45 and claim 5).  The composition can include additives at 5 % (col. 4, lines 28-37).
Klein teaches the addition of microbits of foamed polyurethane that can be added to fire extinguishing equipment as a fire extinguishing agent (col. 2, lines 15-28).
In re Kerkhoven, 205 USPQ 1069, In re Pinten, 173 USPQ 801, and In re Susi, i69 USPQ 423.  
Regarding claims 62 and 64, it is also obvious vary the parameters such as particle size and cell diameter to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 69 and 70, Van Der Jegt discloses that the fuel can be guanidine salts from 10-22 % of size 40-80 micron (col. 4, lines 10-28).
Regarding claims 71 and 72, Van Der Jegt discloses that the oxidant is potassium nitrate from 65-75 % of size 50-150 micron (col. 3, lines 35-45 and claim 5).

Claims 63 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable as applied above, and further in view of Abolins (4233199) and Albertelli (4595170)
Regarding claims 63, and 65-68, Abolins teaches the use of foamed polymer materials such a phenols (open cell) that are atomized or ground to act as a fire retardant material.
Albertelli teaches the known method of making a foamed phenol material that include 10 % liquid resole and an acid hardener such as p-toluene sulfonic acid and an insoluble particulate solid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to substitute the ground foamed phenol materials in place of the microbits of foamed polyurethane since Abolins teaches that the ground foamed phenol materials can be used a fire retardant additive and since Klein teaches the addition of microbits of foamed polyurethane that can be added to fire extinguishing equipment as a fire extinguishing agent.  It is also obvious to use a known method to prepare a foamed phenol material since Albertelli teaches that the method will result in a foamed phenolic material and also indicates that it has fire retardant properties similar to the foamed phenol material of Abolins.
Regarding claim 67, Albertelli teaches the reaction with an aldehyde such as formaldehyde (col. 6, lines 5-15).
Allowable Subject Matter
Claims 74-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.   Applicant argues impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the two compositions function in different ways to put out a fire.  The combination would be obvious since the compositions as combined will provide more than one mechanism to putting out a fire.  One of skill would certainly look to improve the fire extinguishing properties by adding additional means of fire extinguishing.
Applicant argues that the prior art teaches away from the combination.  First, there is nothing in the patent that indicates that the combination cannot be used, merely what is a desirable outcome of the use of the composition.  Second, there is no indication in the prior art that the combination will not work as a fire extinguishing agent or that the addition of ingredients is impermissible.
Applicant argues that the ‘098 patent only allows metal additives.  The paragraph at col. 4, lines 28-37 starts with the sentence: “Suitably the composition also comprises one or more additives.”  Then it goes on to list examples of additives.  There is no recitation that says that only metal additives can be used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734